Citation Nr: 0019241	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-49 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the April 20, 1981 rating decision wherein the RO 
denied an effective date earlier than September 23, 1980 for 
schizophrenia constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from August 1972 to 
September 1973.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereinafter referred to as the Court) from an April 13, 1998 
decision of the Board of Veterans' Appeals (the Board) on the 
matter at issue.  The Court vacated the April 13, 1998 
decision and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.

The Board in January 2000 advised the veteran by letter that 
he had the right to submit additional evidence and argument 
in the appeal.  The veteran in January 2000 contacted the 
Board to advise that he had no new evidence or argument to 
present at this time.  Additional written argument was 
received from his representative in February 2000.


FINDINGS OF FACT

1.  The April 20, 1981 rating decision wherein the RO granted 
entitlement to service connection for schizophrenia and a 100 
percent schedular rating from September 23, 1980 was not 
appealed by the veteran.

2.  The record available to the RO in November 1975 and 
January 1976 when it did not adjudicate a claim for service 
connection showed a psychosis was present to a compensable 
degree within the first year after the veteran's separation 
from service; this evidence was undebatable and the failure 
to adjudicate the claim at that time was an error in the 
applying adjudication procedures then in effect in view of 
the medically confirmed psychotic disorder consistently 
present since he was seen by VA on November 6, 1973.

3.  The rating decision of April 20, 1981 did contain an 
error in the application of law that when called to the 
attention of later reviewers compels the conclusion that the 
result would have been manifestly different but for the error 
in failing to assign an effective date retroactive to 
November 6, 1973 based upon the undebatable error in prior 
rating actions and a claim for VA compensation filed within 
one year after separation from service.



CONCLUSION OF LAW

The April 20, 1981 rating decision wherein the RO denied 
entitlement to an effective date of September 29, 1973 for 
schizophrenia did constitute CUE.  38 U.S.C.A. §  4005, in 
effect on April 20, 1981; 38 C.F.R. § 3.105(a) (1981).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran was separated from military 
service on September 28, 1973.  A VA medical certificate 
dated on November 6, 1973 shows the diagnosis of 
undifferentiated psychosis for the veteran's complaints of 
nervousness, aggressiveness, insomnia and anxiety.  He was 
referred to psychiatry and seen on the same day.  That report 
did not include a diagnosis but it was noted that if he was 
adjudicated and found eligible he could be followed in 
psychotherapy.  He was referred to psychiatry for 
disposition.  Another interview on that day again shows no 
diagnosis but reports that the veteran appeared tense, angry 
and impatient and that he had a somewhat depressed affect.  A 
VA information request form dated on the same day confirmed 
that medical care was being authorized on prima facie 
evidence of eligibility.

A VA medical certificate dated November 29, 1973 reports the 
veteran had several complaints including nervousness for 
which he had a mental hygiene clinic appointment in early 
January 1974.  The examiner's impression was neuropsychiatric 
condition, type unspecified.  The examiner noted the mental 
hygiene clinic appointment was scheduled as a "prima facie" 
case.  A mental hygiene clinic entry on November 29 indicated 
the veteran had no relief of anxiety or insomnia, but no 
diagnosis was reported.  The next entry in the outpatient 
record was in March 1974 for another disorder.  

The RO in December 1973 requested and received the veteran's 
service medical records.  The service medical records showed 
that a psychiatry consultant in May 1973 reported passive 
aggressive personality disorder.  The separation medical 
examination showed a normal psychiatric status and that no 
history of nervous trouble was reported.

The claims folder shows that the RO in January 1974 requested 
an "at once" examination in the veteran's claim that was 
described as a "case for comp."  VA psychiatric examination 
was completed in March 1974 but the examiner deferred a 
diagnosis pending a psychological evaluation.  The psychology 
examiner reported in April 1974 that test results showed a 
tendency to exaggerate that raised doubts as the validity of 
the testing.  It was the examiner's opinion that if taken at 
face value the diagnostic impression would be latent 
schizophrenia otherwise he could be seen as a character 
disorder.

The VA psychiatry examiner in May 1974 added a handwritten 
note to the earlier examination report.  The examiner 
recommended that the veteran be admitted for differentiation 
between character disorder or latent schizophrenia.

The record shows that VA hospitalized the veteran for 27 days 
beginning June 6, 1974 after he presented with complaints of 
anxiety, restlessness and irritability.  He was admitted to a 
ward for diagnostic purposes and it was noted that 
psychological evaluation results were not available at 
discharge.  In the summary, it was stated that he was a 
schizophrenic, undifferentiated type and that was the only 
psychiatric diagnosis reported in the hospital summary.  

The VA psychiatric examiner on August 1, 1974 again annotated 
his previous examination report.  The examiner added 
schizophrenia, latent type and found that disability was 
shown and that the veteran was capable of managing VA 
benefits.

Of record is a letter from the veteran received on August 15, 
1974 that was interpreted as a request for payment based on 
the recent period of hospitalization.   

On September 12, 1974, the San Juan VARO issued a memorandum 
rating for hospitalization or treatment purposes.  The 
decision summarized the relevant evidence regarding a 
psychiatric disorder in service and thereafter.  The decision 
found that service connection was warranted for a nervous 
condition, identified as schizophrenia, undifferentiated 
type, as it was diagnosed within the presumptive period. 

The next correspondence on file is dated in January 1975 
after the veteran relocated in the jurisdiction of the New 
York, New York VARO.  He was advised regarding his inquiry 
about service-connected disability compensation that he must 
complete the application form, as it was not found in the 
claims folder.  VA received the completed form in July 1975 
and in August 1975 advised the veteran by letter to his 
address of record that an examination was being arranged.  

The record shows that the veteran did not report for the 
examination scheduled in September 1975.  The RO in November 
1975 advised him in a form letter (VA FL 21-812) that it had 
no choice but to deny the claim since he failed to report and 
that no further action could be taken unless he was willing 
to report.  He responded by returning the form letter signed 
thereby indicating his willingness to report for an 
examination.  The RO then advised him by letter to his 
address of record that an examination was being arranged.  

The record shows that the examination was scheduled for mid 
December 1975 and that the veteran did not appear for it.  On 
the examination form, undifferentiated type schizophrenia is 
listed in the section for service-connected disabilities.  Of 
record is a signed hand written note dated December 15, 1975 
that indicated the "Vet can't make it working" and bears a 
VARO date stamp of January 6, 1976.  On January 8, the 
veteran was mailed another copy of the previously mentioned 
form letter at his address of record advising him that his 
claim was denied for failing to report for an examination and 
that no further action could be taken unless he indicated a 
willingness to report.  No statement of appeal rights was 
provided on the November 1975 and January 1976 VA form 
letters.

The next communication from the veteran is to the San Juan 
VARO in May 1976 when he filed an application for educational 
assistance under chapter 34, title 38, United States Code.  
There was no entry in the section of the form indicating any 
previous application for VA benefits.  The record shows that 
he was enrolled in a full-time pre-university level program 
at a business college in Puerto Rico from May to August 1976.  

The veteran's VA benefit application form received on 
September 23, 1980 that mentioned a nervous disorder was his 
next pertinent communication.  The claim was continuously 
prosecuted and he was examined.  The RO in April 1981 granted 
service connection for chronic undifferentiated schizophrenia 
and a 100 percent schedular rating from September 23, 1980.  
He was advised of the determination by RO letter in April 
1981 mailed to his address of record.  

The veteran's claim for an earlier effective dated from 1974 
was received at the RO in July 1994.  In subsequent 
correspondence he asserted that it was error not to grant 
service connection from July 1974 when he filed his initial 
claim.  He contended that he left New York in late November 
1975 and advised the RO in San Juan of his claim soon after 
he arrived.  


Criteria

Initially, the Board notes that the veteran did not appeal 
the April 20, 1981 rating decision and that the decision is 
final.  38 U.S.C.A. § 4005; 38 C.F.R. § 3.105(a); effective 
January 1, 1963.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1999), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1968).

The claimant will be notified of any decision affecting the 
payment of benefits or granting of relief.  Notice will 
include the reason for the decision and the date it will be 
effectuated as well as the right to a hearing subject to 
paragraph (c) of this section.  The notification will also 
advise the claimant of his right to initiate an appeal by 
filing a Notice of Disagreement which will entitle him to a 
Statement of the Case for his assistance in perfecting an 
appeal.  Further, the notice will advise him of the periods 
in which an appeal must be initiated and perfected.  
38 C.F.R. § 3.103 (1974), in accord 38 C.F.R. § 19.109 
(1974).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Veterans Administration, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.155 (1974).

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157; in accord 
38 C.F.R. § 3.157 (1974).

The following definitions are applicable to claims for 
pension, compensation, and dependency and indemnity 
compensation. (a) Informal claim. See Sec. 3.155.

(b) Original claim. An initial formal application on a form 
prescribed by the Secretary. (See Secs. 3.151, 3.152).

(c) Pending claim. An application, formal or informal, which 
has not been finally adjudicated.

(d) Finally adjudicated claim. An application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned. After the expiration of 1 year, further 
action will not be taken unless a new claim is received. 
Should the right to benefits be finally established, pension, 
compensation, dependency and indemnity compensation based on 
such evidence shall commence not earlier than the date of 
filing the new claim.  

(b) Department of Veterans Affairs examinations. Where the 
veteran fails without adequate reason to respond to an order 
to report for Department of Veterans Affairs examination 
within 1 year from the date of request and payments have been 
discontinued, the claim for such benefits will be considered 
abandoned.  38 C.F.R. § 3.158 (1974).

Where the reasonable probability of a valid claim is 
indicated in any in any claim for disability compensation or 
pension whether as an original, a reopened claim or a claim 
for increase...a Department of Veterans Affairs examination 
will be authorized.  38 C.F.R. § 3.326 (1974).

When a veteran without adequate reason fails to report for 
Veterans Administration examination, including periods of 
hospital observation requested for pension or compensation 
purposes, the awards to the veteran and any dependents will 
be discontinued, except as provided in paragraph (b) of this 
section, effective date of last payment.  (f) If the claim 
was abandoned, and the veteran subsequently states that he is 
willing to report for examination, benefits may be paid from 
the date of receipt of the new claim if he reports for such 
examination within 1 year from date of notice to report.  
38 C.F.R. § 3.655 (1974).

Every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospital observation, when required by the Veterans 
Administration regulations or other proper authority.  
38 C.F.R. § 3.329 (1974).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
or where such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 301, 310, 312, 313 (1974).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(2) Disability compensation--(i) Direct service connection 
(Sec. 3.4(b)). Day following separation from active service 
or date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 
Separation from service means separation under conditions 
other than dishonorable from continuous active service 
which extended from the date the disability was incurred or 
aggravated.

(ii) Presumptive service connection (Secs. 3.307, 3.308, 
3.309). Date entitlement arose, if claim is received within 1 
year after separation from active duty; otherwise date of 
receipt of claim, or date entitlement arose, whichever is 
later. Where the requirements for service connection are met 
during service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within 1 year 
after separation from active duty.  38 C.F.R. § 3.400 (1974).


Analysis

The Court asked the Board to review the claim for CUE from 
the standpoint of the propriety of the RO decisions in 1975 
and 1976 to deny the claim without any consideration of the 
evidence of record, the veteran's failure to report for 
examination notwithstanding.  The Court required that the 
Board review the record for CUE under the standard 
established in Crippen v. Brown, 9 Vet. App. 412, 422 (1996) 
as applied to the versions of 38 C.F.R. § 3.655 and 3.158 
then in effect.  The specific questions the Court posed were 
whether the veteran was entitled to an adjudication of the 
claim on the merits and if so whether the evidence met the 
Crippen elements for CUE.  

Initially, the Board observes that the Court also expressed 
concern as to whether the record was complete, as well as the 
for the authority for the limited rating action undertaken by 
the RO in September 1974.  The Board will address these 
concerns briefly before proceeding with the discussion of CUE 
in the 1975 and 1976 RO determinations.  

The Court's concern over the documentation of a 1974 VA 
medical examination is easily explained.  The examination 
requested in January 1974 was completed in March 1974 except 
for the psychiatric evaluation.  As the record shows, there 
was additional development of this issue and the veteran's 
contemporaneous VA hospitalization.  After the veteran was 
released from the hospital in July 1974 the VA psychiatry 
examiner apparently reviewed the record again and annotated 
the report in August 1974.  The complete examination report 
was found adequate and signed by another VA physician on 
August 7, 1974.  There is nothing in the record to indicate 
another examination relevant to the issue under consideration 
was completed for the Board to believe that the completion 
date of August 8, 1974 date stamped on the examination cover 
sheet does not correspond with or refer to the examination 
signed the previous day.


Regarding the authority for the limited rating decision in 
September 1974, the pertinent regulation then in effect 
provided the following authority: 

When an application for hospital care or other 
medical services, except outpatient dental care, 
has been filed which requires an adjudication as to 
service connection or a determination as to any 
other eligibility prerequisite which cannot 
immediately be established, the service (including 
transportation) may be authorized without further 
delay if it is determined that eligibility for care 
probably will be established. Tentative eligibility 
determinations under this section, however, will 
only be made if: (a) In emergencies. The applicant 
needs hospital care or other medical services in 
emergency circumstances, or (b) For persons 
recently discharged from service. The application 
was filed within 6 months after date of honorable 
discharge from a period of not less than 6 months 
of active duty.  38 C.F.R. § 17.35.

This provision is in accord with the current version of the 
regulation found at 38 C.F.R. § 17.34.  The corresponding 
adjudication guidance for the preparation of such ratings 
found in the VA Adjudication Procedure Manual, M21-1 
(hereafter M21-1 Manual) then in effect provided that such 
ratings did not require a formal application for disability 
benefits but the decision format had many characteristics of 
a formal rating decision.  See M21-1 Manual, Part I, chapter 
47, paras. 47.01-47.18.  Obvious is the intention to provide 
needed medical treatment in situations where service-
connection seems likely in view of the available evidence. 

Turning to the Court mandated CUE analysis applying the 
Crippen elements, the Board is left with the belief that CUE 
was committed in April 1981 in not granting an effective date 
earlier than in September 1980 for service connection.  
Initially the Board observes that neither 38 C.F.R. §  3.158 
or 3.655 applicable to the decision at issue was specific to 
a claim for service connection.  It is significant that VA 
amended the M21-1 Manual, Part I, para. 16.06 "FAILURE TO 
PROSECUTE CLAM" in April 1975.  The previous M21-1 Manual 
guidance directed pertinently that if evidence, which 
included physical examination, was not provided a record 
purpose disallowance rather than a formal disallowance would 
be prepared.  The veteran would be notified (VA FL 21-812) 
where the action was taken for failure to report for 
examination and informed that no further action would be 
taken unless he expressed willingness to report.

The April 1975 amendment of para. 16.06 was intended to 
clarify the procedural requirement for referral of a claim to 
the rating board when a claimant failed to report for 
physical examination and the evidence of record appeared 
adequate for rating purposes.  See M21-1 Manual, Change 108, 
April 14, 1975.  In essence, the revisions established the 
procedure by which the claims folder of a veteran who failed 
to report for examination would be reviewed for adequacy of 
the evidence for rating purposes and if so it would be 
referred to a rating board for a determination of whether 
formal rating would be made.  This required the VA 
authorization activity to refer the case to the rating board 
for consideration under 38 C.F.R. § 3.326 (c), (d) and for a 
rating specialist to determine the adequacy of the evidence 
on any disability at issue.  If the evidence was deemed 
inadequate a specific rating decision form would be prepared 
and signed by the rating specialist and then it would be 
returned to authorization for record purpose disallowance and 
release of a VA FL 21-182 where applicable.  See M21-1 
Manual, Part I, paras. 16.06, 55.14.

The veteran's claims folder shows that he was issued the VA 
FL 21-812 several times but the record is silent as to any 
review for adequacy of the record under the revised 
adjudication guidelines.  The record does show authorization 
activity in October 1975 when the first form letter was 
issued but none thereafter.  More significant is the absence 
of any annotated or signed deferred or confirmed rating 
decision form (VA Form 21-6789) which is mentioned 
specifically in the revised M21-1 Manual guidance.  In view 
of the evidence, the Board finds that the RO did not follow 
the applicable rating procedures in 1975 and 1976.

However, even where the applicable procedure was not 
followed, the Crippen test requires a review of the 
substantive record to determine if there was no evidence that 
could have supported a denial on the merits and that the 
evidence was at least in equipoise to all the elements of 
service connection.  Here the Board finds that the evidence 
satisfies this standard.  Other than a singular reference to 
passive aggressive personality disorder in service, the 
record shows a schizophrenia, undifferentiated type and 
latent type based upon the veteran's presentation during 
hospitalization and examination, respectively, which included 
psychological evaluation.  

At the time the RO initially considered the claim, VA 
employed psychiatric nomenclature based upon the Diagnostic 
and Statistical Manual of Mental Disorders, 1952 edition, 
American Psychiatric Association (hereafter DSM-I).  The VA 
rating schedule shows chronic undifferentiated type 
schizophrenia and schizophrenia, other listed among the 
psychotic disorders found at 38 C.F.R. § 4.132.  Latent 
schizophrenia was not listed in the VA rating schedule, but 
in the DSM-I definition of terms it was stated clearly that 
it was included in the group of reactions subsumed into the 
chronic undifferentiated type reaction.  See DSM-I at 27.  
When VA in 1976 adopted the DSM-II, issued in 1968, the 
listed psychoses were essentially unchanged except that 
unspecified types of schizophrenia were added to the 
"other" classification.  38 C.F.R. §§ 4.130, 4.132.  In the 
DSM-II latent schizophrenia was listed among the psychoses 
and in the comparative listing with the DSM-I schizophrenia 
chronic undifferentiated type and latent type in DSM-II 
corresponded with schizophrenic reaction, chronic 
undifferentiated type under DSM-I.  The VA examiner in 1974 
was likely applying the current diagnostic nomenclature from 
DSM-II, which at that time had been in effect for several 
years.  It is also important to note that the examiner 
distinguished latent schizophrenia from a character disorder 
before reporting latent schizophrenia as the final 
examination diagnosis in August 1974.  

The Board would point out that the fact that the VA 
hospitalization report from 1974 did not differentiate 
between acute or chronic undifferentiated schizophrenia is 
not significant since both types were considered psychoses 
under DSM-I and DSM-II.  Also latent schizophrenia was 
included in the formulation of chronic undifferentiated 
schizophrenia under DSM-I.  The VA examiner in 1974 conceded 
disability was present and the veteran was hospitalized for 
about a month.  This establishes the disability to a 
compensable degree within the first year after service.  
Therefore under the Crippen test, the evidence in favor of 
service connection was not opposed by any evidence against 
service connection.  The veteran was clearly shown to have a 
psychotic illness under the version of the DSM applied by VA 
at the time.  Further there is no guidance or regulation to 
indicate that VA intended to recognize only those disorders 
listed in the rating schedule as opposed to the more 
elaborate list of recognized psychotic illnesses in the DSM-
I.  Thus from the standpoint of presumptive service 
connection there was no evidence against the claim that could 
have supported a denial on the merits. 

The veteran in essence does not appear to be disagreeing with 
the way the RO weighed and evaluated the evidence but rather 
the proper application of law or regulation.  The failure to 
adjudicate the claim under the applicable standards for cases 
such as the veteran's is more than a breech of the duty to 
assist, and as such it can be a basis for a CUE claim.  There 
is undebatable evidence that chronic psychosis existed.  The 
RO did not review the medical records brought to its 
attention as it should have when it denied the claim for 
record purposes in the mid 1970's.  The Board finds that the 
evidence available to the RO did compel the conclusion that 
the veteran had chronic psychosis of service inception on a 
presumptive basis. 

Therefore the Board must conclude that the veteran has 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  That is, he has offered 
compelling undebatable evidence of the existence of a 
psychotic disability under the VA adjudication criteria then 
in effect.  See Fugo v. Brown, 6 Vet. App 40, 43-44 (1993).  
The Crippen elements having been met, the Board must find 
that the rating decision of April 20, 1981 was not in accord 
with acceptable rating judgment regarding the effective date 
for service connection.  Clearly, it was shown that the 
evidence compelled service connection from an earlier date as 
claimed which in this case based on the facts found would 
seem to support an effective date in November 1973 under 
38 C.F.R. §§ 3.155, 3.400.  It is shown in the record that he 
was having psychotic symptoms when he was first seen on 
November 6, in view of the diagnosis.  Psychosis may be 
directly service connected if the disease is contracted in 
the line of duty.  38 U.S.C. § 1110.  In addition, the law 
presumes service connection if the disease manifests itself 
to a degree of 10% disabling within one year after discharge. 
38 U.S.C. § 1112(a)(1).  If the disease manifests itself 
during the presumptive period, the effective date for 
compensation purposes is the date of onset. 38 U.S.C. § 
5110(b)(2); 38 C.F.R. § 3.400(b)(2)(ii) (1999).  No medical 
opinion has placed the initial manifestations of the disease 
during service.

In essence the clear error in the first instance was to not 
adjudicate the claim on the merits at the time of the 
November 1973 and January 1974 adjudicative actions in view 
of the undebatable evidence of psychosis.  The CUE in April 
1981 was not assigning and effective date that took the 
earlier CUE into account.  

The record does support an argument that undebatable error 
was committed.  Accordingly, the Board finds that, in 
essence, the November 1975 and January 1976 rating actions 
and the April 1981 rating decision did contain error of fact 
or law that when called to the attention of later reviewers 
compelled the conclusion, to which reasonable minds could not 
differ, that the result regarding the effective date for 
service connection for schizophrenia would have been 
manifestly different but for the error. 


ORDER

The April 20, 1981 rating decision wherein the RO denied an 
effective date earlier than September 23, 1980 for 
schizophrenia having constituted CUE, the appeal is allowed 
to the extent indicated, subject to the regulations governing 
the payment of monetary awards.





		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

